 

Exhibit 10.1

SECOND AMENDMENT TO

STOCKHOLDERS’ AGREEMENT

THIS SECOND AMENDMENT TO STOCKHOLDERS’ AGREEMENT (the “Second Amendment”) is
made as of September 14, 2010 among Vestar Capital Partners IV, L.P. (“VCP”),
Vestar Cup Investment, LLC (“Vestar Investment”), Vestar Cup Investment II, LLC
(“Vestar Investment II”), SCC Holding Company LLC (“Holdings LLC”), Solo Cup
Company, a Delaware corporation (“New Solo”), Solo Cup Investment Corporation
(the “Company”) and the individuals identified on the signature pages hereto as
Management Investors (the “Management Investors”). VCP, Vestar Investment,
Vestar Investment II, Holdings LLC, New Solo, the Company and the Management
Investors are collectively referred to herein as the “Parties.”

RECITALS

A. Each of the Parties is a party to that certain Stockholders’ Agreement dated
as of February 27, 2004, as amended through and including the First Amendment to
Stockholders’ Agreement dated as of June 26, 2008 (as so amended, the “Original
Agreement”). Capitalized terms not otherwise defined in this Second Amendment
shall have that meaning specified in the Original Agreement.

B. The Parties have agreed to amend the Original Agreement as more fully set
forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto agree as follows:

1. The foregoing recitals stated above are incorporated herein by reference.

2. Section 2.5(d) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“(d) FEES. Fees may be paid to any Outside Director(s) serving on the Board, the
New Solo Board or the board of directors of any Subsidiary, provided that such
fees may not exceed an aggregate annual amount of $150,000, and further provided
that this provision shall not prohibit reimbursement of reasonable out-of-pocket
expenses incurred by any Director in connection with attendance at each meeting
of the Board and the New Solo Board.”

3. This Second Amendment is binding upon and inures to the benefit of the heirs,
successors and assigns of the Parties hereto, as applicable, and shall become
effective on the date set forth above.

4. Each of the Parties that is not a natural person represents and warrants that
the individual signing this Second Amendment on its behalf has the requisite
authority to bind such party.



--------------------------------------------------------------------------------

 

5. This Second Amendment may be executed in any number of original counterparts.
Any such counterpart, when executed, shall constitute an original of this Second
Amendment, and all such counterparts together shall constitute one and the same
Second Amendment.

6. Except as provided herein, in all other respects said Original Agreement
shall remain in full force and effect.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

 

Signature Page 1 of 2 to Second Amendment

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment or
caused this Amendment to be executed on its behalf as of the date first written
above.

 

SOLO CUP INVESTMENT CORPORATION By:    /s/ Robert M.
Korzenski                                        

Name:

  Robert M. Korzenski

Title:

  Chief Executive Officer and President

SCC HOLDING COMPANY LLC

By:    /s/ Robert L. Hulseman                                        

Name:   Robert L. Hulseman

Title:

  Chairman and Chief Executive Officer

SOLO CUP COMPANY

By:    /s/ Robert M. Korzenski                                         

Name:   Robert M. Korzenski

Title:

  Chief Executive Officer and President VESTAR CAPITAL PARTNERS IV, L.P.     By:
Vestar Associates IV, L.P., its general partner

    By: Vestar Associates Corporation IV, its general partner

By:    /s/ Kevin A. Mundt                                                 

Name:

  Kevin A. Mundt

Title:

  Managing Director

 

3



--------------------------------------------------------------------------------

 

Signature Page 2 of 2 to Second Amendment

 

VESTAR CUP INVESTMENT, LLC   By:  

Vestar Capital Partners IV, L.P., its managing

member

  By:   Vestar Associates IV, L.P., its general partner   By:  

Vestar Associates Corporation IV, its general

partner

  By:   /s/ Kevin A. Mundt                                               

Name:    Kevin A. Mundt

Title:    Managing Director

 

VESTAR CUP INVESTMENT II, LLC   By:   Vestar Capital Partners IV, L.P., its
managing member   By:   Vestar Associates IV, L.P., its general partner   By:  
Vestar Associates Corporation IV, its general partner   By:   /s/ Kevin A.
Mundt                                                Name:    Kevin A. Mundt  

Title:    Managing Director

 

MANAGEMENT INVESTORS: /s/ Robert M. Korzenski                                
Robert M. Korzenski /s/ Jan Stern Reed                                        
    

Jan Stern Reed

 

4